Citation Nr: 1741847	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  08-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served in the United States Army from December 1966 to September 1968.  His service included deployment to the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  The claims file was subsequently transferred to the RO in Los Angeles, California.

In March 2017, the Board remanded this claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

In March 2017 and May 2010, the Board remanded this claim, in part, so that the Veteran could be afforded a VA examination.  The record shows that the Veteran failed to report for his April 2017 VA examination.  However, the Board notes that since the March 2017 Board remand, the record contains three different addresses that have been used to contact the Veteran, one in Los Angeles, one in Inglewood and one in Moreno Valley.  Given the number of address changes, the Board has decided to remand again in order to ensure that the most recent address of record is used to schedule the Veteran for another VA examination.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2016).  Importantly, 38 C.F.R. § 3.655 (a) provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655 (b). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  Under 38 C.F.R. § 3.655 (b), when a veteran, without good cause, fails to report for a VA examination in an original claim, the claim must be decided on the basis of the evidence of record.  The Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to confirm his most recent address of record and update all appropriate VA systems accordingly.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The examination should be performed by a physician who has not previously examined the Veteran.  The entire claims file must be reviewed in conjunction with the examination.

a)  The physician is asked to identify the Veteran's back disability.  It is noted that there is a current diagnosis of degenerative disc disease of the lumbosacral spine.  If there is a change to this diagnosis, or if an additional disability is diagnosed, a complete explanation should be provided.

b)  The physician is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was incurred in, or is otherwise related to, his active military service.

c)  Additionally, the physician is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability is proximately caused or aggravated by his service-connected PTSD, to include whether the Veteran's mental health condition would at least as likely as not limit his ability to cope with chronic pain issues, thereby rending the condition more severe than would otherwise be found.

* The physician should note that this second question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the physician should attempt to establish a baseline level of severity of the back disability prior to aggravation by the PTSD.

** A complete rationale must be provided for all opinions expressed.  The pertinent evidence should be discussed in the rationale, to include the Veteran's lay statements regarding onset of symptomatology and continuity of symptomatology since discharge from service.  The physician is reminded that he/she cannot rely solely on the lack of contemporaneous evidence as a rationale for rejecting the Veteran's otherwise competent and relevant lay statements.  Buchanan v Nicholson, 451 F.3d 1331, 1336-37 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board is permitted to weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence).

The Veteran is hereby advised that failure to report for this examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2016).

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


